 1
 2
 3
 4
 5
                                                                   JS-6
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
   HOUSTON CASUALTY COMPANY                               Case No. 8:17-cv-00445-AG (KESx)
11 and STATE NATIONAL INSURANCE
   COMPANY (ADMINISTERED BY                               ORDER FOR DISMISSAL WITH
12 TORUS US INTERMEDIARIES, INC.,                         PREJUDICE
   N/K/A STARTSONE US
13 INTERMEDIARIES),
                                                          Complaint Filed: March 13, 2017
14                     Plaintiffs,                        Trial Date:      April 14, 2020
               v.
15
   U.S. COMMERCIAL, LLC, now known
16 as STRATEGIC CAPITAL HOLDINGS,
   LLC, and DOES 1 through 10, inclusive,
17
             Defendant.
18
19 U.S. COMMERCIAL, LLC, now known
   as STRATEGIC, HOLDINGS, LLC,
20           Counter-Claimant,
21             v.
22 HOUSTON CASUALTY COMPANY
23 and ROES 1-10, inclusive,
24           Counter-Defendants.

25
26
27
28
     6502581
                                                     1                Case No. 8:17-cv-00445-AG (KESx)
                                     ORDER FOR DISMISSAL WITH PREJUDICE
1              Based upon the Stipulation of Dismissal with Prejudice entered into by the
2 parties, Rule 41(a) of the Federal Rules of Civil Procedure, and all of the files,
3 records and proceedings herein,
4              IT IS HEREBY ORDERED:
5              That the above-entitled action is hereby dismissed with prejudice.
6              LET JUDGMENT BE ENTERED ACCORDINGLY.
7
8 Dated this 2nd day of January, 2020.
9
10
                                               ____________________________
11                                             The Honorable Andrew J. Guilford
12                                             United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     6502581
                                                 2                Case No. 8:17-cv-00445-AG (KESx)
                                 ORDER FOR DISMISSAL WITH PREJUDICE
